UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

 

)
ANDREW J. Sl\’llTl-l, )
Plaintiff, )
)

v. ) C. A. No. 19-029-JJM-LDA
)
PETER F. NERHONA and GlNA )
RAIMONDO, )
Defendants. )
)

ORDER

Andrew J. Slnith’s Coniplaint states no claim upon Which relief can be granted
'l‘his Court therefore GRANTS Defendants’ Motion to Dismiss the Complaint. ECF
No 10.

Andrew Slnith argues he Was deprived of certain constitutional and procedural
rights and asks this Court for an injunction against Rhode lsland Attorney General
Peter F. Neronha and the Governor of Rhode lsland Gina Railnondo to “delay [hisl
trial.” ECF No. 1 at 4.

Mr. Smith has asked this Court, Without success, to intervene in his pending
state court matters See Order, Smjt]z V. R}iode ]S]and, No. 17'480~JJM'PAS (D.R.l.
Oct. 24, 2017); and Order, Smjth V. R]wde fS]and, No. lT'SZE)'JJl\/l'LDA (D.R.l. Nov.
16, 2017). ln those case l\/lr. Smith sought monetary damages from the State of Rhode

lsland for alleged Violations of his constitutional rights during his Falnily Court

 

Court proceedings and to enjoin his criminal court proceedings For the same reasons
as stated in those Orders, the Court must again dismiss Mr. Smith’s new action.

Under the doctrine espoused by Young'el' V. Haz'i'js, 401 U.S. 37 (1971), and its
progeny, there is “a strong federal policy against federal'court interference with
pending state judicial proceedings absent extraordinary circumstances.” ]l£fjdd]esex
Uty. E't}ijcs 00111111. V. Gal'den State Bal'Ass’li, 457 U.S. 423, 431 (1982). Courts may
abstain from hearing a matter under the Yolmg'ez' doctrine where “(1) the requested
relief would ‘interfere With . . . ongoing state judicial proceedings§’ (2) such
proceedings ‘iinplicate important state interests," and (3) there is ‘an adequate
opportunity in the state proceedings to raise constitutional challenges.”’ Sam fI/f. ex
re]. E]]jott V. Uflafee, 800 F. Snpp. 2d 363, 377 (D.R.l. 2011) (quoting Rossl' v. Gemma,
489 F.Bd 26, 34-35 (lst Cir. 2007)). Enjoining pending state criminal proceedings
satisfies the first two prongs See Younger, 401 U.S. at 46~49. Furthermore, l\/lr.
Slnith Will have an adequate Opportunity in the state proceedings to raise his
constitutional challenges on appeal to the Rhode leland Supreine Court.

For these reasons, the Court must abstain under Yocmgel', and the Court

GRANTS Defendants’ Motion to Dismiss. ECF No. 10.

lT lSS OR.D REDZ

    

 

   

John J. McConn , Jr.
United States District Judge

April 9, 2019

 

